  Case 6:18-cv-00015-C Document 43 Filed 07/17/19               Page 1 of 2 PageID 1018


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  SAN ANGELO DIVISION

 PATSY K. COPE, individually, and              §
 ALEX ISBELL, as dependent                     §
 administrator of, and on behalf of, the       §
 ESTATE OF DERREK QUINTON                      §
 GENE MONROE and his heirs-at-law              §
                                               §
 v.                                            §      NO. 6:18-cv-00015-C
                                               §
 COLEMAN COUNTY, TEXAS;                        §
 LESLIE W. COGDILL; MARY JO                    §
 BRIXEY; and JESSIE W. LAWS                    §

                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE SAM CUMMINGS:

       Notice is hereby given that Defendants Leslie W. Cogdill, Mary Jo Brixey, and Jessie W.

Laws hereby appeal to the United States Court of Appeals for the Fifth Circuit from the Order

Denying Motion for Summary Judgment entered in this action on April 25, 2019 and the Order

Denying Motion for Reconsideration entered in this action on June 24, 2019.

                                           Respectfully submitted,

                                           JACKSON WALKER L.L.P.
                                           135 W. Twohig Ave., Suite C
                                           San Angelo, Texas 76903
                                           (325) 481-2560
                                           (325) 481-2585 - Facsimile

                                           By: /s/ Jon Mark Hogg
                                                   Jon Mark Hogg
                                                   jmhogg@jw.com
                                                   State Bar No. 00784286
                                                   Amanda N. Crouch
                                                   acrouch@jw.com
                                                   State Bar No. 24077401

                                           ATTORNEYS FOR DEFENDANTS
   Case 6:18-cv-00015-C Document 43 Filed 07/17/19                   Page 2 of 2 PageID 1019


                                 CERTIFICATE OF SERVICE

       This is to certify that on the 17th day of July, 2019, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to all
attorneys of record on file.


                                               /s/ Jon Mark Hogg
                                               Jon Mark Hogg




NOTICE OF APPEAL – PAGE 2
